In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      Filed: January 16, 2014

* * * * * * * * * * *                     *   *   *
KRISTINA MILLER, personal                         *       UNPUBLISHED
Representative of the estate of                   *
A.B., deceased                                    *
                                                  *
                Petitioner,                       *       No. 07-258V
                                                  *
v.                                                *       Special Master Dorsey
                                                  *
SECRETARY OF HEALTH                               *       Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                               *       Reasonable Amount Requested to which
                                                  *       Respondent Does not Object.
                Respondent.                       *
                                                  *
* *    *   *    *   *   *     *   *   *   *   *   *

Ronald Craig Homer, Conway, Homer & Chin-Caplan, PC, Boston, MA, for petitioner.
Michael Patrick Milmoe, U.S. Dep’t of Justice, Washington, DC, for respondent.

                        ATTORNEYS’ FEES AND COSTS DECISION 1

       On April 25, 2007, Kristina Miller (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Program”) 2 on behalf of her
daughter, A.B., seeking compensation for the “grand mal seizure” and “intractable seizure
disorder” which A.B. allegedly suffered as a result of the DTaP, IPV, HIB, Prevnar, and/or
Hepatitis B vaccines she received on May 8, 2006. On July 9, 2013, the undersigned issued a
decision awarding compensation to petitioner.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’s
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All citations in this decision to
individual sections of the Act are to 42 U.S.C.A. § 300aa.

                                                      1
        On December 12, 2013, petitioner filed a motion for Attorneys’ Fees and Costs
requesting $22,765.10 in attorneys' fees and $3,509.80 in costs. The motion states that
petitioner’s costs are $0. As of January 14, 2014, respondent had not filed a response to
petitioner’s motion for fees and costs.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request 3 and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs. Accordingly, an award should
be made in the form of a check payable jointly to petitioner and the law firm of Conway,
Homer & Chin-Caplan, PC, in the amount of $26,274.90. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of this decision. 4

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
  A decision awarding interim attorneys’ fees and costs was issued in this case on January 3,
2011. According to the documentation in support of the instant motion, all of the fees and costs
for which petitioner’s counsel now seeks compensation were incurred after January 3, 2011.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2